Citation Nr: 0933258	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for pulmonary fibrosis with 
hypoxia, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1990.  He was born in 1946.

This matter was brought to the Board of Veterans' Appeals 
(Board) from a September 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2008, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge on Travel Board at the 
VARO; a transcript is of record.

As recently re-raised by the Veteran in correspondence of 
record, the Board would reiterate what was included in the 
2008 remand action, namely that at his hearing, the Veteran 
described the current symptoms of his service connected back 
disability, evaluated at 10 percent, thereby indicating that 
the current level of this disability was worse than rated.  
This must be further addressed by the VARO along with any 
other issues he may wish to otherwise pursue.  

In September 2008, the Board remanded the case for specific 
development on several issues.  Thereafter, in a rating 
action in May 2009, service connection was granted for 
peripheral neuropathy, right and left upper extremities and a 
10 percent rating assigned for each, effective May 16, 2006.  
Thus, the issue shown on the front cover, previously 
described as pulmonary thrombosis and clarified to mean 
fibrosis, is the only one remaining pending in the current 
appeal.

To summarize, pursuant in part to actions taken during the 
course of this appeal, service connection is now in effect 
for diabetes mellitus type II, for which a 20 percent rating 
is assigned; degenerative joint disease of the right ankle 
and right elbow for which a single 10 percent rating is 
assigned; chronic lumbosacral strain with degenerative disc 
disease, for which a 10 percent rating is assigned; left leg 
sciatica with decreased left ankle reflex, rated as 10 
percent disabling; peripheral neuropathy of the left upper 
extremity, rated as 10 percent disabling; peripheral 
neuropathy of the right upper extremity, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling; peripheral neuropathy of the 
right lower extremity, rated as 10 percent disabling; and 
bone spur left heel; residuals, removal of plantar warts of 
the left foot; benign granuloma of the left lung; and scar 
residuals of removal of cyst right upper back, for each of 
which a noncompensable rating is assigned.


FINDING OF FACT

The aggregate evidence, including medical opinion evidence, 
preponderates against a finding that the Veteran developed 
pulmonary fibrosis with hypoxia, as a result of service or 
service-connected disabilities or that any current lung 
problem is due to in-service asbestosis exposure.


CONCLUSION OF LAW

Pulmonary fibrosis with hypoxia, is not a result of service 
and is not secondary to service-connected disabilities and 
may not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 1137, 
1153, 1154 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and (other than 
with regard to additional expert opinion which will be 
addressed below), that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal, nor have they suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).

As regards the Vazquez case, the notifications to the Veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the claimant has not demonstrated any prejudicial or harmful 
error in VA's notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2008).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Such evidence must be medical unless 
it relates to a condition as to which, under the Court case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc). Any increase in severity of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  However, VA will not 
concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. § 
3.310(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

The Veteran argues that his current lung problems may be due 
to asbestosis exposure in service.  The VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (Manual) defines asbestos as a fibrous form of 
silicate mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a). Some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b). Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d). The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the Veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  And while 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); however, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that idiopathic means of unknown 
causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995).  
"[D]efined in DORLAND'S MEDICAL DICTIONARY 815 (27th ed. 
1988) as 'of the nature of an idiopathy [a morbid state of 
spontaneous origin; one neither sympathetic nor traumatic]; 
self-originated; of unknown causation." See Allen v. Brown, 7 
Vet. App. 439, 443.  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

The Veteran's service medical records, dated July 1977, 
August 1977 and October 1979, reflect that he had an 
abnormality of the lung, namely, a lesion of the left upper 
lobe (LUL), diagnosed as probable granuloma, as well as chest 
pains.  [Service connection has been granted for the 
granuloma].

A December 2005 VA medical record diagnoses the Veteran with 
hypoxia, and other VA medical records, spanning November 2005 
to May 2006 contain diagnoses of pulmonary fibrosis. 

Pursuant to the Board's 2008 remand, additional clinical 
records were obtained including up-to-date VA assessments to 
include myriad pulmonary studies and clinical evaluation 
reports.  In keeping with Gonzalez and Timberlake, supra, 
these have all been reviewed but will not be cited in detail.  

The Veteran was also provided with a specialized pulmonary 
evaluation at which time his entire file was reviewed by the 
examiner, who also consulted with his ongoing VA clinical 
care-giver and other specialists.  In sum, the examiner noted 
the Veteran confirmed a history of pulmonary fibrosis not 
thrombosis.  The Veteran argued that his lung condition was a 
result of exposure to asbestosis in the buildings in which he 
was stationed in CO, IL, AZ and Vietnam, wherein the walls 
were lined with asbestosis.  He noted progressive dyspnea on 
exertion five years before the examination when he lived in 
Denver.  He had been then diagnosed with idiopathic pulmonary 
fibrosis but without a biopsy.  He then moved to AR to 
improve the condition as he had hypoxemia and polycythemia 
due to high altitude in CO; he said he felt better since the 
move.  

The Veteran reported that the lung disability had remained 
stable for the past five years.  He was able to walk about a 
block before the onset of dyspnea.  He required oxygen with 
exercise only and was able to perform the activities of daily 
living.  He was able to lift about 50 pounds of weight, could 
climb two flights of stairs and mow his lawn with a push 
lawnmower.  He denied chest pain, hemoptysis, weight loss, 
loss of appetite, edema, steroid or immunosuppressants or use 
of meter dose inhaler. 

Following service, he said he had worked surveillance for a 
casino and denied asbestosis exposure during that time.  On 
examination his lungs were clear bilaterally on inspiration 
and expiration without accessory muscle usage or abnormal 
breath sounds.  Respiratory rate was 12 and regular.  A 
cardiopulmonary review confirmed the pulmonary diagnosis. 

He was noted to have  had a computerized tomography (CT) scan 
in July 2008 that had shown stable diffuse subpleural 
fibrosis consistent with idiopathic pulmonary.  Recent lab 
work in AR had shown O2 of 66 on room air.  Pulmonary 
function tests in 2008 had shown a DLCO of 43% predicted with 
slightly depressed TLC and FRC.  The examiner diagnosed 
idiopathic pulmonary fibrosis.

The examiner concluded that the Veteran's CT scan was typical 
of idiopathic pulmonary fibrosis.  He specifically opined 
that these complaints were not causally related to his active 
tour of duty.  He based this conclusion on the file which 
showed benign calcified granuloma in 1977 on X-ray which  was 
confirmed by tomograms and remained stable over the next few 
years.  The record was quiet for pulmonary complaints until 
recent years.  

The pulmonary fibrosis was not felt to be related to the 
benign granuloma, and while infections could lead to 
granuloma, this was after the body rid itself of the 
infection.  In his case, the only residual of the infection 
was the granuloma.  The examiner specifically noted that this 
would not have caused the pulmonary fibrosis since X-rays at 
the time were negative for that.  

The examiner concluded that with the Veteran's history: 

(i)t is likely that the Veteran's 
pulmonary fibrosis had onset 
approximately five to eight years prior 
to the diagnosis in recent years.  This 
would also equate onset after exit from 
the military.  I do not equate any 
pulmonary condition with his line of work 
as given to me on that date as well.  

In conclusion, I feel that it is less 
likely (less than 50/50) that the 
Veteran's current pulmonary fibrosis with 
hypoxemia could be related to his active 
tour of duty or any incident thereof.

The Veteran had evidence of a benign 
granuloma that showed evidence of 
pulmonary healing from a prior infection.  
This resolved itself.  There was no 
evidence of fibrosis to account for 
pulmonary fibrosis documented in recent 
years as chest X-ray was basically normal 
with the exception of the benign 
granuloma.  

The evidence suggests the pulmonary 
fibrosis onset as described above in 
recent years.  The etiology is 
idiopathic.  The CT scan findings are 
typical of idiopathic pulmonary fibrosis.  
They are not felt to be representative of 
a prior granulomatous infection while 
(on) active duty in the military.  

The CT scan is not consistent with 
asbestosis lung disease (upon reviewing 
it with a named pulmonary expert who 
concurred that the findings were classic 
for idiopathic pulmonary fibrosis). 

In assessing the Veteran's claim, development has been 
undertaken to ensure that he has the benefit of all and every 
available documentation, opinion and evidence.  The Board is 
satisfied that this is now the case.  In that regard, based 
on pertinent regulations and Court mandates, he is indeed 
permitted to make observations as to symptoms.  Nonetheless, 
a medical opinion as to diagnosis and nexus is still 
required, and he is not qualified to render such conclusions.  

And while he has exhibited and has now in fact been granted 
service connection for a lung granuloma, as discussed above, 
the evidence in the aggregate, to include reasoned medical 
expert opinion, simply preponderates against a finding that 
he has additional chronic lung disabilities to include 
pulmonary fibrosis with hypoxia which are due to service on 
any premise including presumptively, and/or due to service-
connected disability and/or associable with any possible, 
feasible in-service asbestosis exposure.  

In that regard, the evidence is not equivocal and a doubt is 
not raised to be resolved in his favor.







ORDER

Service connection for pulmonary thrombosis with hypoxia, to 
include as a result of asbestos exposure is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


